ACCORD DE CONFIDENTIALITE
RELATIF AUX ECHANGES D'INFORMATIONS
ET A L'ACCES AUX SITES MINIERS DE SOKIMO

LE PRESENT ACCORD DE CONFIDENTIALITE EST CONCLU A KINSHASA LE 29 Avril 2015,

ENTRE :

SOCIETE MINIERE DE KILO-MOTO Société Anonyme Unipersonnelle de droit congolais « SOKIMO S.A
Unipersonnelle » en sigle, issue de la transformation de la Société Minière de Kila Moto « SOKIMO
SARL». Elle est régie par l'Acte Uniforme révisé du 30 janvier 2014 relatif au droit des Sociétés
Commerciales et du Groupement d'Intérêt Economique et par les lois et règlements en vigueur en
République Démocratique du Congo, en matières des sociétés et non contraires à l'Acte Uniforme
précité, enregistré sous le numéro RCCM14-B-0356/2014, ayant son siège social à BUNIA, District de
J'ITURI, Province Orientale, et son siège administratif À Kinshasa, au numéro 15 de l'avenue des
sénégalais, dans la commune de la Gombe, ci-représentée par san Président du Conseil
d'Administration, Monsieur Yvon NSUKA 2! KABWIKU et son Directeur Général, Monsieur Michel
MAKABA MBUMBA, nommés aux termes de lOrdonnance présidentielle N° 04/008 du 12 janvier 2008
portent nomination des membres des Conseils d'Administration des Entreprises Publiques, dûment
habilités, près dénommée « SOKIMO SA Unipersonnelle ». Monsieur Michel MAKABA MBUMBA
est dûment mandaté par le Conseil d'Administration tenu le 10 Avril 2015 pour signer le présent

Accord de Confidentialité

La Société CNRMEDEA (DRC) SA, société de droit congolais, inscrite au Nouveau Registre de Commerce
dé la Ville de KINSHASA sous le numéro RCCM 14-B-5717 et à l'identification Nationale sous le numéro
{11-128-N89239R, dont le siège social est établi à KINSHASA, au croisement du Boulevard du 30 juin et

l'avenue Batetela, Immeuble CROWN TOWN, 74% niveau, suites 701-702 dans 1 commune de ia
ci-représentée par ses Directeurs, Monsieur Giuseppe -Ciccarelli et Monsieur Azad Cole,

düment habilité, ci-après dénommé « CNRMEDEA», d'autre part ;

IL A ETE PREALABLEMENT EXPOSE QUE :

SOKIMO est titulaire des droits miniers constatés par le Permis d'Exploitation numéro 5110
aux termes de l'Arrêté Ministériel n° 3322/CA8.MIN.MINES/01/2007 du 31/12/2007portant

ectroi du permis d'Exploitation n°5110, au nom de OKIMO ayant son siège social sis Avenue
Sänégarais N°15, Kinshasa/Gombe (Annexe A) au présent Accord.

C£ parmis lui confère le droit exclusif d'effectuer, à à l'intérieur dudit périmètre sur lequel ils
portent et pendant la durée de leur validité, les travaux de prospection, de recherches et
d'exploitation de l'or ét le cas échéant, des substances associées ou non associées sit en

demande l'extension.

3 Depuis le mois de décembre 2014, Anglogold Ashanti ltd, alors partenaire de Ia SOKIMO dans le

projet minier Mongbwalu, dénommé ASHANTI GOLDFIELDS KILO en sigle AGK, avait accepté de
renoncer à la zone d'intérêt dite NIZI sous réserve de la réalisation avec succès du
renouvellement des permis d'exploitation d'AGK. Dès lors la SOKIMO avait mis en marche un
programme d'exploitation du périmètre NIZI, en commençant par l'exploitation des rejets

miniers se trouvant sur ce périmètre. -
}
a]

Le:
+ Page 1sur10

7
ë

Le 27 février 2015, dâte de la réalisation de la transaction entre ANGLOGOLD ASHANTI LTD, en
sigle AGA et FIMOSA CAPITAL concernant le projet AGK, AGA et SOKIMO ont signé.un contrat
cadre dans lequel il a été expressément repris le renoncement définitif et à titre irrévocable
d'AGA sur le périmètre dit d'intérêt, c'est-à-dire celui couvert par le périmètre 5110. En sus,
AGA à octroyé à SOKIMO Cinq millions de dollars américains au titre de la résiliation du contrat
de l'Assistance Technique et Financière, conformément aux dispositions du contrat
d'association signé entre AGA et SOKIMO en mars 2010 ; en vue de permettre à SOKIMO de
développer un projet minier Propre sur la zone d'intérêt ;

Dans ce cadre, SOKIMO à recruté un consultant de haut niveau pour l'accompagner dans la
réalisation de son projet sur NIZL en élaborant un plan d'affaire qui, non seulement donne une
estimation des ressources en or probables à NIZI, mais également détermine les différentes
étapes des travaux à réaliser par rapport au budget disponible pour arriver à développer le
projet

par le permis d'exploitation 5110, constitue la
zone d'intérêt pour la SOKIMO en ce sens que, non seulement SOKIMO y détient suffisamment
d'informations géologiques pour avoir investi directement sur fonds propre, mais aussi
SOKIMO est en programme d'exploration avec l'aide de son Consultant (MAZOKA RESOURCES)

pour la certification des réserves. En sus, ledit périmètre couvert par le permis 5110 abrite
également le siège social de la SOKIMO, avec toutes ses infrastructures, à savoir les habitats,

écoles, hôpital, ateliers, etc.

De ce qui précède, le périmètre NIZI couvert

Cependant SOKIMO a conscience que le budget des cinq millions de dollars américains est loin
de permettre un développement rapide et harmonieux d'un projet industriel de l'or, au regard

investissement élevé en termes de la Poursuite des travaux d'exploration

par ailleurs du cout d’
ble et s’I! échaïit, l'acquisition

gour la certification des réserves Pour une étude faisabilité banca
des équipements d'exploitation industrielle,

Dans ce cadre, CNRMEDEA à saisi SOKIMO d’une demande de création d’un Partenariat pour le
développement d’un projet de développement industriel et commercial dans le domaine
minier de SOKIMO, notamment sur le périmètre couvert par le Permis d'Exploitation 5110.

À l'issue des échanges et réunions de travail les deux parties ont exprimé leur accord de
principe pour le développement de leur projet commun sur le périmètre minier couvert par le
Permis d'Exploitation numéros 5110, d'une superficie de 113 km?.

les deux parties ont convenu de procéder, au stade actuel, à des échanges

Dans ce cadre, |
d'informations relatives au périmètre minier retenu, et de consacrer leur intention commune

dans un Accord formel devant permettre à CNRMEDEA d’avoir accès au périmètre 5110,et aux
informations techniques et géologiques disponibles, ainsi qu'au prélèvement des échantillons

pour les besoins géologiques.

Cet accord représente la première étape du chronogramme emmenant de la volonté de
SOKIMO et de CNRMEDEA, contenue dans le PV de [a réunion de travail du 23-24 Mars 2015

fl -

h KR Page 2sur10

‘4
Le.
IIaUVE «14 HIHDIUN UE QUE UINBENICe QUE là JUNIVIU à errectuee aupres de CNKMEDEA à
Londres. signée par les Parties le 24.3.2015.

ge

DE CE QUI PRECEDE, IL'A ETE CONVENUE ET ARRETE DE QUI SUIT

OBJET DE L'ACCORD

Le présent Accord a pour objet de définir les règles devant régir les rapports entre SOKIMO et
CNRMEDEA, en ce qui concerne principalement: =

Les échanges d’informations générales, géologiques, minéralogiques et toutes autres données
disponibles relatives au périmètre minier couvert par les Permis d'Exploitation numéros 5110
et le droit d'accès sur le site minier de NIZI BALUMA pour la visite des lieux, la collecte des
informations et le_ prélèvement des échantillons pour la réalisation destravaux nécessaires à

l'exploration pré

Les principes de base qui devront régir les rapports entre les parties lors de la mise en place du
partenariat, en ce qui concerne notamment le paiement des droits d'accès au site, le statut de
certains espaces au sein du périmètre 5110, pour autant qu'ils abritent le siège de la SOKIMO

avec diverses infrastructures sociales, etc.

Article 2 : INFORMATIONS ET ACTIONS

Les informations dont question concernent essentiellement les données géologiques du

2.1
périmètre minier couvert par le Permis d'Exploitation 5110 situé dans le Territoire de DJUGU,
dans la province de l'ITURI.

2.2 Les parties conviennent que les différentes actions à entreprendre, ainsi que le chronogramme

de toutes les activités à réaliser dans'le taufé dÙ présent Accord, seront déterminés de
commun accord dans un programme d'activités dans les quinze (15) jours de travail qui suivent
la signature du présent Accord.

23 Dans l'exécution des activités retenues dans le cadre du présent Accord, les parties agiront, en
tautes circonstances, dans le strict respect du Code Minier, ainsi que de l‘ensemble des
prescriptions légales et réglementaires relatives au respect de l'envj ment, prévues et
consacrées par la législation en vigueur en République Démocratique du Congo.

Article 3 : ZONES DU PROJET

‘ Le présent Accord concerne exclusivement le périmètre minier couvert par le Permis
d'Exploitation 5110 situé dans le Territoire de DJUGU, province de l'ITURI Les coordonnées
géographiques, la superficie et le nombre de carrés miniers constituant ledit périmètre sont

repris dans l'Annexe B au présent Accord.

le 4 : DUREE DE L'ACCORD

Le présent Accord est conclu pour une durée de douze (12) mois prenant cours à la date de sa
signature par les deux parties, renouvelable si les circonstances particulières Je requirent, sans
paiements d'indemnité supplémentaire ou additionnelle de la part de CNRMEDEA.

Ja Page 3sur10

41

4.2

En cas de survenance d'un cas de force majeure, les obligations de l’une ou l'autre partie en
vertu du présent Accord seront suspendues, pendant la période où la partie concernée sera
empêchée, retardée ou entravée en tout ou en partie dans l'exécution des obligations faisant

objet des présentes.

Le cas de force majeure évoquée par l'une des parties doit être signifié immédiatement ou
dans les SIX (6) jours de sa survenance à l'autre partie par voie de lettre missive contre accusé
de réception. L'excuse pour cause de force majeure peut être admise pour les manquements
aux seules obligations qui n'ont pas pu être exécutées en raison de la survenance de cet

événement. k

routefois, si le délai de douze (12) mois imparti pour effectuer les travaux de recherches ne
s'avère pas suffisant, CNRMEDEA disposera d'un délai supplémentaire de TROIS (03) mois pour

finaliser lesdits travaux,

Article 5 : OBLIGATIONS DES PARTIES -
5.1.: POUR SOKIMO

5.12

S3

5.2.3

Dans le cadre du présent Accord, SOKIMO s'engage principalement à fournir à CNRMEDEA,
toutes les informations géologiques disponibles ou en sa possession relatives au périmètre

minier retenu, ainsi que le droit d'accès if dans le périmètre retenu pendant toute la

période de l'Accord.

SOKIMO atteste et garantit qu'elle est la seule et unique titulaire des droits miniers relatifs au
site retenu et que le site est libre de toutes charges ou gages ou limitations de droit et qu'elle
a la plaine capacité pour conclure le présent Accord.

SOKIMO garantit à CNRMEDEA, l'accès libre et sans restriction dans le périmètre minier
retenue et s'engage à lui apporter certaines facilités d'ordre logistique et sécuritaire, selon

disponibilités.

POUR CNRMEDEA

Dans le cadre du Présent Accord, CNRMEDEA s'engage à verser à SOKIMO la somme mensuelle
de 65.000$USD (Dollars américains soixante-cinq milles) à titre d’indemnité forfaitaire, en

contrepartie de la jouissance des informations à fournir et des draits d'accès dans le site

retenu. Ce montant est payable trimestriellement.

cette indemnité n’est pas à confondre avec les divers frais à engager par CNRMEDEA dans le
cadre du présent Accord, en ce qui concerne notamment les frais de voyage, des visites sur les

sites, les frais de prospection préliminaire, etc.

CNRMEDEA s'engage également à supporter les charges des droits superficiaires sur le Permis
d'Exploitation couvrant le Périmètre du projet commun, pendant toute la durée du présent

Accord.

Les parties conviennent que tous les frais inhérents aux activités et travaux à réaliser dans le
cadre du présent Accord, sont à la charge exclusive de CNRMEDEA et dans le cas où l'Accord

Page 4sur10

d‘Association prévu, à l'Art.11 du présent Accord est conclu entre les païties, les dits frais
seront récupérables avec l'exploitation de l'or. °

Article 6 : CONFIDENTIALITE

6.1 Tous documents, informations et renseignements fournis par SOKIMO à CNRMEDEA ou
obtenus par lui en exécution du présent Accord seront considérés comme confidentiels et ne
pourront faire l'objet d'aucune communication, divulgation, ou consultation Par des tiers, sans
l'accord écrit préalable de la partie SOKIMO.

6.2 Les parties conviennent que toutes les informations récoltées dans le cadre du présent Accord

sont de droit propriété de SOKIMO.

r et à garder de manière confidentielle toutes ces
présent Accord. Ces informations ne peuvent
cet effet dans le cadre de leurs attributions et

63 A cet effet, CNRMEDEA s'engage à traite
informations, pendant et après l'exécution du
être traitées que par des personnes habilitées à
tenue à garder le secret professionnel.

Cette obligation de confidentialité pourra néanmoins être levée en cas de contraintes ou sur
réquisition des autorités compétentes. Dans ce cas, CNRMEDEA s'engage à notifier par écrit
cette situation à SOKIMO, en précisant les circonstances et les motifs donnant lieu à {a
divulgation et à prendre toutes les dispositions raisonnables pour limiter celle-ci,

6.4

Article 7 : Dispositions particulières

Les parties reconnaissent que le périmètre couvert par le permis d'exploitation 5110 constitue
pour la SOKIMO une zone d'intérêt stratégique sur laquelle SOKIMO dispose déjà d'un
Programme de production à court terme sur fonds propre. À cet effet, les parties acceptent
que ledit Programme. continue. Son.exécution:normalertiènt jusqu'à l'aboutissement total des
hégociations dont les bases sont inscrites dans le présent accord.

LL
#

7.2. Les parties reconnaissent également que fort du point 7.1., SOKIMO a signé un contrat de service
avec un consultant géologue de haut niveau qui a l’avantage de la connaissance suffisante de la
géologie de la région pour y avoir travaillé pendant longtemps. À ce titre, les parties acceptent
de continuer la collaboration avec ce consultant pour le projet commun. Cela garantirait
l'efficacité et la rapidité de l'exécution des travaux d'exploration pour les intérêts communs

des parties.
73. Les parties sont conscientes que le périmètre 5110 abrite le siège social de la SOKIMO avec des

infrastructures sociales telles que habitats, écoles, hôpital etc. les parties conviennent de créer
une cartographie pour soustraire l'espace concerné de la zone d'intérêt du projet afin de lui

laisser son statut du siège social,

Dès la signature du présent accord, les parties s'engagent à Conjuguer tous leurs meilleurs

x. forts dans les démarches visant à transférer dans l8 Concession de SOKIMO ses équipements
de CNRMEDEA (véhicules, ‘usine et autres engins lourds) actuellement au GHANA, lesquels
équipements étant destinés à l’exploitation minière du projet NIZI.

Article 8 : DES MODIFICATIONS

74.

Page 5sur10

7

Les parties conviennent que toutes les modifications ou révisions du présent Accord seront négociées
et constatées par écrit dans un Avenant signé par les deux parties qui en fera partie tégränte.

NOTIFICATIONS

Pour l'exécution dés clauses du présent Accord et de leurs suites, les parties conviennent que toutes
les communications ou notifications prévues dans le cadre de cet Accord seront faites par lettre
recommandée avec accusé de réception, aux adresses ci-après indiquées :

Article 9 : DES

Pour SOKIMO SA : SOCIETE MINIERE DE KILO-MOTO, SOKIMO SA
À l'attention du Directeur Général
15, Avenue des Sénégalais, KINSHASA/GOMBE
B.P. 8498 KINSHASA

E-mail :kilomoto sokimo@vahoo.com
REPUBLIQUE DEMOCRATIQUE DU CONGO

Pour CNRMEDEA ë SOCIETE CNRMEDEA(DRC) SA
À l'attention de Monsieur le Directeur
Croisement du Boulevard du 30 juin et de l'avenue Batetela

Immeuble CROWN TOWN
Kinshasa/Gombe

E-mail ‘info@enrmegdea.com
REPUBLIQUE DEMOCRATIQUE DU CONGO

Article 9 : DE LA LANGUE DE TRAVAIL

Les parties conviennent que le Français est la langue officielle du présent Accord. Toute la
documentation y relative sera rédigée en langue française.

Article 10 : AUTRES DISPOSITIONS

10.1 Les parties conviennent de se rencontrer dans les quinze (15) jours qui précèdent l'expiration

de la durée du présent Accord, pour évaluer l'état d'avancement des travaux de recherches et
déterminer le cadre légal et conventionnel devant régir la poursuite de leur coopération ou

relation d'affaires.

CNRMEDEA communiquera à SOKIMO par lettre missive contre accusé de réception, sa
position quant à la conclusion ou non d'un partenariat dans un délai de trente jours (30) au

plus tard, à compter de l'expiration de la durée du présent Accord.

10.2

SOkIMO bénéficiera d'un délai de quinze (15} jours à compter de ta réception de la notification

10.3
de CNRMEDEA pour prendre acte de ladite décision et cela par lettre missive contre accusé de

réception.

Dans l'hypothèse où CNRMEDEA décide de poursuivre le partenariat, et après que SOKIMO ait
pris acte de ladite décision, les parties s'engagent à entamer les négociations relatives à [a
conclusion d'un Contrat d'Amodiation ou d'un Accord final de partenariat en vue du
développement d’un projet minier industriel dans le périmètre minier retenu, dans le respect

des dispositions du Code et du Règlement minier.

194

A, Page Gsuri0
À :

Article

st

10.5

10.6

112

11.3

Le présent Accord de Confidentialité ou tout droit ou obligation en'découlant ne pourra être
cédé par CNRMEDEA, sans l'accord préalable et écrit de SOKIMO.

SOKIMO s'engage à ne pas conclure d'autres Accords ou contrats sur le périmètre visé par le
présent Accord, sous réserve du 10.2 ci-dessus.

Les parties conviennent d'exécuter de bonne foi toutes leurs obligations nées du présent
Accord, dans un climat de confiance réciproque et de joindre leurs efforts en vue de
l'aboutissement heureux du‘présent partenariat dans des délais raisonnables.

11: CONCLUSION DES CONTRATS MINIERS-CRÉATION DE LA SOCIÉTÉ COMMUNE (JOINT-

VENTURE

En cas de confirmation d'un ou des gisements économiquement exploitable dans le périmètre
du projet, les deux parties SOKIMO et CNRMEDEA conviennent, d'ores et déjà, de se
rencontrer pour la création d'une société commune {joint-venture) pour l‘exploitation
industrielle dudit ou desdits gisements et à laquelle seront cédés les Permis d'Exploitation
couvrant les périmètres retenues. "Le Contrat d'Association (ou de Joint-Venture} à négocier à
cet effet définira les conditions d'organisation et le fonctionnement de ladite société, ainsi que

les droits et obligations des parties dans la société commune.

Lors de la constitution de la société commune, CNRMEDEA payera au profit du Trésor Public et
de SOKIMO un montant au titre de pas de porte sur la valeur totale des réserves cernées et
certifiées au sein du Permis d'Exploitation constituant le périmètre du projet commun.

Aux termes d'un Protocole ou Arrangement.particulier à négocier et à conclure par les parties
fors de la conclusion d'un Contrat d'Association {Joint-Venture]. CNRMEDEA s'engage d'ores et
déj à certaines obligations en faveur de SOKIMO axées autour des volets ci-après :

Le paiement d’un pas de porte correspondant à un 1% (à se conformer à la loi) de la valeur

totale du gisement identifié ;
Le paiement d'une rente mensuelle pour la jouissance du titre minier couvrant le

périmètre du projet ;

Une assistance technique et financière afin de maintenir SOKIMO comme operateur
minier dans la région. Il est entendu que l'espace réservé à Sokimo dans le périmètre du
Projet sera déterminé de commun accord entre les parties sur la base des informations
échangées;

Un prêt pour le paiement des arriérés échus des droits superficiaires sur le Permis
d'Exploitation couvrant le périmètre du projet commun.

L'apport d’un investissement global pour le développement des mines et de l'énergie, où il
faudra procéder à la réhabilitation, rénovation ou même construction des nouvelles
centrales hydroélectrique;

L'investissement dans les projets sociaux à grand impact visible dans la région.

Sur la base de la richesse estimée du gisement et le développement que le projet va
apporter dans la région, les parties estiment l'apport d‘un investissement substantiel

minimum de 150.000.000$US.

Article 12:LOI APPLICABLE

Page 7sur10

b AA

+ À
° Les parties conviennent que la validité, l'interprétation et l'exécution du présent Accord sont régies
par les lois en vigueur en République Démocratique du Congo.

Article 13:REGLEMENT DE DIFFERENDS

Tous différends ou litiges résultant de l'interprétation et/ou de l'exécution du présent Accord
seront préalablement réglés à l'amiable.

131

A défaut d'un règlement à l'amiable, les parties conviennent de soumettre à la procédure
d'arbitrage tous différends ou litige découlant du présent Accord. Tous litiges, différends ou
prétentions nés du présent contrat ou se rapportant à celui-ci, y compris la validité, la nullité, la
violation, ou la résiliation du contrat, seront tranchés par voie d'arbitrage conformément au
Règlement suisse d'arbitrage international de la Swiss Chambers’ Arbitration Institution en
vigueur à la date à laquelle la notification d'arbitrage est déposée conformément à ce

132

Règlement.

Article 14 : RESILIATION

Le présent Accord peut être résilié à tout moment lorsqu'une des parties en prend l'initiative
suite à une violation quelconque d’une ou des- dispositions du présent Accord où du non-
respect des engagements contenus däns le présent Accord. Dans pareil cas, la partie à
l'initiative de la décision doit saisir l’autre partie par écrit en motivant sa décision. Une telle
décision n'occasionnera aucun dommage et intérêt ou tout autre paiement quelconque en

guise d'indemnisation de la partie à l'initiative.

141:

Le non-respect de l'une ou l’autre des obligations des parties, concernant par exemple le
paiement dans le délai du forfait convenu en échange des informations ou tout manquement
dans la gestion harmonieuse du projet de nature à porter atteinte au développement du projet
commun peut constituer un motif valable.de-résiliation duprésent Accord.

14.2:

14.3. Le non-respect des calendriers des activités à mener sur le site dans le cadre du développement
du projet commun peut également constituer un suffisant pour (a résiliation du présent

Accord.

ARTICLE 15 : ENTREE EN VIGUEUR

Le présent Accord entre en vigueur à la date de sa signature par les deux parties.

Ainsi fait à KINSHASA, le _20.@d. 2o4S En deux (2) originaux, dont chaque partie reconnait avoir
. reçu un exemplaire original dûment signé.

Michel MAKABA MBUMB,
° | Directeur Généri

POUR ETE A {DRC)

Giuseppe Ciccarelli Azad COLA
anal ‘Directeur
Page 8sur10
